Beekman, P. J.
The only question involved in this appeal is one of fact, and the rule is well established that this court .will not disturb the conclusion of the trial justice upon such a question, unless it is manifest that it was against the weight-of evidence. After a. careful examination of the proofs, we are unable to find that such was the case here. The determination of the Eacts ire^ quired the trial justice to pass upon the veracity of the witnesses. He had them before him and observed their demeanor on the witness stand and the manner in which they gave their testimony. These are matters which may he legitimately considered where such a question is i;o he determined, but, from the nature of the case, they are not susceptible of reproduction in the minutes of the trial. The appellate court is, therefore, seldom in a position to satisfactorily review a decision upon the facts where the determination of the case rests upon a question of credibility. We, therefore, feel constrained to affirm the judgment. Judgment affirmed, with costs.
Giedebsleeve and Giegebioh, JJ., concur.
Judgment affirmed, with costs.